Citation Nr: 1546639	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  11-29 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disorder.

2. Entitlement to service connection for a respiratory disorder

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1957 to December 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A hearing was held in July 2015 before Kathleen K. Gallagher, a Veterans Law Judge, sitting in San Antonio, Texas, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a respiratory disorder, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran had diarrhea during service and has had continuous chronic diarrhea since service.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disorder have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for a gastrointestinal disorder, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran seeks service connection for a gastrointestinal disorder.  Service treatment records show the Veteran was treated for mild diarrhea in July 1957.  Treatment included "GI mix" and Kaopectate.  He was treated for diarrhea again in July and in August 1957.

In October 2009, the Veteran reported that his stomach problems developed due to the poor quality food he was fed in service.

The Veteran had a VA examination in March 2015.  The Veteran reported that he had had chronic diarrhea for 20 years.  He reported that dairy products also caused diarrhea.  He experienced diarrhea daily with some constipation.  The diagnosis was chronic diarrhea and lactose intolerance.  The examiner opined that the Veteran's condition was at least as likely as not incurred in or caused by service.  The examiner stated that the Veteran's chronic diarrhea is a continuation of the original diarrhea treated during service.

Based on the available evidence, the Board finds that service connection for a gastrointestinal disorder is warranted.  The evidence shows the Veteran was treated for diarrhea during service and that he has complained of having the condition since service.  Moreover, the VA examiner found that the current gastrointestinal disorder is related to the chronic diarrhea the Veteran had during service.  As such, service connection for a gastrointestinal disorder is granted.


ORDER

Service connection for a gastrointestinal disorder is granted.


REMAND

Reasons for Remand: To schedule a VA examination and to obtain an addendum opinion.

The Veteran seeks service connection for a respiratory disorder.  A VA examination has not been provided for this claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Lay persons are competent to report symptoms experienced or observed.  Since the Veteran submitted personal statements and buddy statements alleging complaint and observation of breathing problems during and since service, the Board finds that the low threshold under McLendon for entitlement to a VA examination has been met.  Therefore, on remand, a VA examination must be scheduled to determine whether the Veteran has a respiratory disorder that is related to service.

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  A VA examination was conducted in February 2015 and an etiology opinion was obtained.  However, the examiner did not consider the Veteran's statements or buddy statements from friends and family members indicating his hearing loss started during or shortly after service and continued since that time.  Therefore, the Board finds a remand is necessary to obtain an addendum opinion addressing the etiology of the hearing loss.

With respect to the Veteran's claim for service connection for tinnitus, the Board finds that this claim is inextricably intertwined with his pending service connection claim for bilateral hearing loss.  Specifically, in the February 2015 VA examination report, the VA examiner opined that the Veteran's tinnitus is at least as likely as not a symptom of his hearing loss.  Because a decision regarding the Veteran's claim of service connection for bilateral hearing loss affects the claim of service connection for tinnitus, the claims are inextricably intertwined such that the claim for service connection for tinnitus cannot be reviewed while the pending claim for service connection for bilateral hearing loss remains unresolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, adjudication of the tinnitus claim must be held in abeyance pending further development of the Veteran's bilateral hearing loss claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain outstanding VA treatment records, if any, and any identified private treatment records.

2. Then schedule the Veteran for a VA examination to determine the nature and etiology of any respiratory disorder.  The examiner must be provided access to the electronic claims file on Virtual VA and VBMS.  The examiner must indicate review of the claims file in the examination report.

All necessary testing must be conducted to determine whether the Veteran has a respiratory disorder related to service.

For any identified disorder, the examiner must indicate whether it is at least as likely as not (50 percent or greater probability) that the disorder is related to service.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

All opinions must be supported by rationale.  In other words, all opinions must be supported with facts and sound reasoning.  In the rationale, the examiner must indicate review of the numerous lay statements from the Veteran, to include his testimony, as well as the lay statements from friends and family indicating observation of his breathing problems since service

3. Refer the case to the VA examiner who conducted the February 2015 VA audiological examination (or a suitable substitute) for a supplemental medical opinion regarding service connection for bilateral hearing loss.  Another examination is not required; however, if the VA examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The electronic claims file on Virtual VA and VBMS must be made available for review in connection with this request and the examiner must indicate review of the electronic claims file in the addendum opinion report.

The VA examiner should offer a supplemental opinion stating whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss began during service or is otherwise related to noise exposure in service.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.

All opinions must be supported by rationale.  In other words, all opinions must be supported with facts and sound reasoning.  In the rationale, the examiner must indicate review of the numerous lay statements from the Veteran, to include his testimony, as well as the lay statements from friends and family indicating observation of his hearing difficulties since service.

4. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


